Citation Nr: 0308246	
Decision Date: 05/01/03    Archive Date: 05/15/03

DOCKET NO.  98-15 655A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right shoulder injury.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
cervical spine disorder.

3.  Entitlement to service connection for thoracic outlet 
syndrome.

4.  Entitlement to service connection for a lumbosacral spine 
disorder.

5.  Entitlement to service connection for a left hand and 
wrist injury.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Roberts, Counsel


INTRODUCTION

The veteran served on active duty from September 1955 to 
November 1957.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a May 1997 rating decision of the Reno, Nevada, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which found that new and material evidence had not been 
submitted to reopen a claim for service connection for a left 
hand fracture.  This appeal also arises from an April 1999 
rating decision that denied service connection for a 
lumbosacral spine disorder and thoracic outlet syndrome and 
found that new and material evidence had not been submitted 
to reopen claims for service connection for a right shoulder 
disability and a cervical spine disorder.

These claims were previously before the Board.  In November 
2000, the Board found that new and material evidence had been 
submitted to reopen a claim for service connection for a left 
hand fracture.  That claim and the other claims at issue in 
this appeal were remanded in order to develop the evidence.  
That development has been completed and these claims are 
again before the Board.




FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appellant's claims has been developed and the appellant 
has been notified of the evidence necessary to substantiate 
the claims.

2.  The May 1997 rating decision that denied service 
connection for a right shoulder, arm, and cervical condition 
is final.

3.  The evidence submitted subsequent to the May 1997 rating 
decision bears directly and substantially upon the specific 
matter under consideration, and by itself and in connection 
with the evidence previously assembled is not so significant 
that it must be considered in order to fairly decide the 
merits of the veteran's claims for service connection for a 
right shoulder injury and a cervical spine disorder.

4.  A right shoulder injury, a cervical spine disorder, 
thoracic outlet syndrome, and a lumbosacral spine disorder 
were not incurred in or aggravated by service and are not 
proximately due to or the result of any disease or injury 
incurred in or aggravated by service.

5.  A left wrist fracture was incurred in active service.


CONCLUSIONS OF LAW

1.  The May 1997 rating decision that denied service 
connection for a right shoulder, arm, and cervical condition 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 
(2002).

2.  The evidence received subsequent to the May 1997 rating 
decision is new and material and serves to reopen the 
veteran's claims for service connection for a right shoulder 
injury and a cervical spine disorder.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (2001).

3.  A right shoulder injury was not incurred in or aggravated 
by service and is not proximately due to or the result of any 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131, 1153, 5103A (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.306, 3.310 (2002).

4.  A cervical spine disorder was not incurred in or 
aggravated by service and is not proximately due to or the 
result of any disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 1153, 5103A; 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309, 3.310.

5.  Thoracic outlet syndrome was not incurred in or 
aggravated by service and is not proximately due to or the 
result of any disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1153, 5103A; 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.306, 3.310.

6.  A lumbosacral spine disorder was not incurred in or 
aggravated by service and is not proximately due to or the 
result of any disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1153, 5103A; 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.306, 3.310.

7.  A left wrist fracture was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131, 1153, 5103A; 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.306, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Development.

The Veterans Claims Assistance Act (VCAA) was enacted on 
November 9, 2000, and modified the Secretary's duties to 
notify and assist claimants.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002); see Holliday v. 
Principi, 14 Vet. App. 280, 284-86 (2001) (holding all 
sections of VCAA are retroactive).

The United States Court of Appeals for Veterans Claims 
(Court) subsequently held that the requirements of the VCAA 
were met where the appellant was fully notified and aware of 
the type of evidence required to substantiate the claim and 
that no additional assistance would aid in further developing 
the claim.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).  When there is extensive factual development in a 
case, and there is no reasonable possibility that any further 
assistance would aid the appellant in substantiating the 
claim, VCAA does not apply.  Wensch v. Principi, 15 Vet App 
362 (2001); Dela Cruz; see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").

There is no issue as to substantial completeness of the 
appellant's application for benefits.  See 38 U.S.C.A. 
§ 5102.  There are no outstanding records that are pertinent 
to the claims.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
An attempt was made to acquire records from the Employers 
Insurance Company of Nevada relating to the veteran's claim 
for workers' compensation.  However, the response indicated 
that those records would not be released without payment of a 
fee.  VA cannot pay copying fees for the acquisition of 
medical records.  The veteran was informed of this in a 
September 2001 letter and provided a period of time in which 
to acquire those records and submit them himself.  

He submitted records in response to that letter in November 
2001, but it is not apparent whether those records are from 
the Employers Insurance Company of Nevada as they appear to 
be from a private physician.  Nonetheless, the veteran has 
been notified of the need for those records and provided the 
opportunity to submit them.  Therefore, VA has met the duty 
to notify the veteran and assist him in the development of 
his claim.

The appellant has been advised of the evidence necessary to 
substantiate the claim, by means of the statement of the 
case, the supplemental statement of the case, the Board 
remand, and the rating decisions issued regarding the claim.  
The appellant has also been informed of the pertinent 
provisions of the VCAA by means of the October 2002 
supplemental statement of the case.  In that supplemental 
statement of the case and in a letters dated in February 1997 
and September 2001, the RO informed the appellant of the 
evidence needed to substantiate the claim and of what 
evidence the appellant was responsible for obtaining.  The 
Board finds that VA has met its obligations to notify the 
appellant of the evidence needed to substantiate the claim 
and of what evidence the appellant is responsible for 
obtaining.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In November 2001, the veteran submitted medical reports with 
a letter in which he reported that the accompanying medical 
reports, his VA medical reports, and his service medical 
reports constituted all treatment for the pertinent 
disabilities.  The veteran has also been informed of the 
provisions for establishing service connection.  Therefore, 
the Board will adjudicate the veteran's claims for service 
connection which are being reopened by this decision.

In addition, the appellant has alleged that service medical 
records are missing from his file or have been altered.  An 
extensive search was conducted for additional service medical 
records.  This search included a review of the files of 
veterans with the same first and last names and middle 
initials as the veteran.  However, no additional service 
medical records were discovered.  The Board has found no 
basis to substantiate the veteran's claim that fraud was 
undertaken to alter his service medical records.

Therefore, the Board finds that the statutory and regulatory 
requirements with regard to notice and development of the 
claim have been satisfied.  VA has obtained all evidence that 
the appellant has indicated is pertinent to the claim and has 
satisfied the duty to assist.  See 38 U.S.C.A. § 5103A.

To implement the provisions of the law, VA promulgated 
regulations.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The regulations as they apply to this case were 
not meant to confer any rights in addition to those provided 
by the VCAA.  66 Fed. Reg. 45,629 (Aug. 29, 2001).


II.  Whether new and material evidence has been submitted to 
reopen claims of entitlement to service connection for a 
right shoulder injury and for a cervical spine disorder.

Prior decisions of the Board and the RO are final and may be 
reopened only upon receipt of additional evidence that, under 
applicable statutory and regulatory provisions, is both new 
and material so as to warrant revision of the previous 
decision.  38 U.S.C.A. §§ 5108, 7104, 7105.  "New" evidence 
means more than evidence that has not previously been 
included in the claims folder, and must be more than merely 
redundant and cumulative, in that it presents new 
information.  Colvin v. Derwinski, 1 Vet. App. 171 (1990).  

When determining whether the claimant has submitted new and 
material evidence to reopen the claim, consideration must be 
given to all of the evidence submitted since the last final 
denial of the claim.  Evans v. Brown, 9 Vet. App. 273 (1996); 
Glynn v. Brown, 6 Vet. App. 523 (1994).  The evidence 
received subsequent to the last final decision is presumed 
credible for the purposes of reopening the appellant's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).

New and material evidence means evidence not previously 
submitted to VA decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The Board recognizes that the definition of new and material 
evidence has been amended, effective August 29, 2001.  66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001).  However, that 
regulatory amendment applies only to claims filed on or after 
August 29, 2001.  The veteran's claim to reopen was received 
prior to August 29, 2001.  Therefore, the regulatory 
amendment does not apply to consideration of this case.  The 
Board will consider the claim under the version of 38 C.F.R. 
§ 3.156(a) set forth above.

A two-step analysis is conducted on appeals attempting to 
reopen a finally denied claim.  The Board must first 
determine whether the claimant has presented new and material 
evidence under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108.  
Then, if new and material evidence has been submitted to 
reopen the claim, the Board may then proceed to evaluate the 
merits of the claim but only after ensuring that the duty to 
assist has been fulfilled.  Manio v. Derwinski, 1 Vet. 
App. 140 (1991); see also Elkins v. West, 12 Vet. App. 209 
(1999); Winters v. West, 12 Vet. App. 203, 206 (1999).

The veteran did not perfect an appeal of the May 1997 denial 
of his claim of entitlement to service connection for right 
shoulder, arm, and cervical conditions.  That rating decision 
is final.  38 U.S.C.A. § 7105.  Therefore, pursuant to the 
Court's holding in Evans v. Brown, 9 Vet. App. 273 (1996), 
the Board will consider whether new and material evidence has 
been submitted to reopen the claims of entitlement to service 
connection for a right shoulder injury and a cervical spine 
disorder subsequent to the May 1997 rating decision.

Service connection may be established for a disease or injury 
incurred in or aggravated by active service, resulting in a 
current disability, or for an injury incurred in or 
aggravated in inactive duty training.  38 U.S.C.A. § 101, 
1110; 38 C.F.R. §§ 3.303, 3.304.  Disability that is 
proximately due to or the result of a disease or injury 
incurred in or aggravated by service will also be service-
connected.  38 C.F.R. § 3.310.  Service connection may also 
be established for a chronic disease manifested to a 
compensable degree within a presumptive period following 
separation from service.  38 C.F.R. §§ 3.307, 3.309.  
Arthritis and other organic diseases of the nervous system 
are chronic diseases with a presumptive period of one year.  
38 C.F.R. §§ 3.307, 3.309.

The new evidence received subsequent to the May 1997 rating 
decision includes a September 2002 VA examination report that 
provides an opinion regarding the likelihood of relationship 
between the veteran's right shoulder and cervical spine 
disabilities and his service.  That evidence is new in that 
it was not previously before VA adjudicators.  It is material 
in that it is so significant that is must be considered to 
fairly adjudicate the veteran's claims.

Accordingly, the Board finds that new and material evidence 
has been received to reopen the claims of entitlement to 
service connection for a right shoulder injury and a cervical 
spine disorder and those claims are reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2003); 38 C.F.R. §§ 3.104, 3.156 (2002).


III.  Entitlement to service connection for a right shoulder 
injury, a cervical spine disorder, thoracic outlet syndrome, 
a lumbosacral spine disorder, and a left hand and wrist 
injury.

Service connection may be established for a disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303, 3.304.  Disability that is proximately due 
to or the result of a disease or injury incurred in or 
aggravated by service will also be service-connected.  
38 C.F.R. § 3.310.  Service connection may also be 
established for a chronic disease manifested to a compensable 
degree within a presumptive period following separation from 
service.  38 C.F.R. §§ 3.307, 3.309.  Arthritis and other 
organic diseases of the nervous system are chronic diseases 
with a presumptive period of one year.  38 C.F.R. §§ 3.307, 
3.309.



A.  Factual Background.

A February 6, 1956, service medical report shows that the 
veteran fell about eight feet down a ladder, striking his 
right shoulder.  He did not grossly appear to have a 
fracture.  X-rays revealed no bone or joint pathology.

The veteran's November 1957 service separation examination 
shows that his upper extremities, spine, and other 
musculoskeletal systems were normal.  That examination report 
notes a two-inch scar on the left hand.

A March 1961 service examination for the purpose of 
attachment to a drill unit, shows that the veteran's upper 
extremities, spine, and other musculoskeletal examinations 
were normal.  In an accompanying report of medical history, 
the veteran indicated that he had bone, joint, or other 
deformity, described as a left leg fracture in 1953.  The 
veteran indicated that he did not have a painful shoulder or 
elbow.

In a May 1963 application for outpatient treatment, the 
veteran indicated that he had sustained a broken left hand 
while in service aboard the U.S.S. Iowa in May 1956.

A May 18, 1987, private radiographic examination found that 
the veteran's thoracic area presented a rotatory scoliosis 
from T2 to T12.  There was a left leg deficiency of 16 
millimeters, with anteroposterior rotation of the leg.  There 
was a 50 percent loss of disc spacing between L5 and S1.  The 
lumbar spine above L5 veered to the right.  The coronal 
shaping of L5 was conducive to lumbo-sacral instability.

An October 2, 1987, private MRI report of the lumbar spine 
was normal except for evidence of disc degeneration and 
bulging annulus at L5-S1.

An October 17, 1990, private medical report notes a back 
injury on October 13, 1990, while the veteran was at work.

An October 18, 1990, private medical report notes a previous 
job injury in May 1987.  The veteran was reinjured October 
13, 1990, when he twisted his back and felt a popping 
sensation with pain.  The examiner diagnosed low back pain 
with radiculopathy to both lower extremities with spasms.

A November 5, 1990, private MRI report of the lumbar spine 
shows a very small central disc protrusion at L5-S1.

A December 23, 1990, private medical report of the left hand 
shows minimal cystic change of the lunate.  No metacarpal 
abnormalities were seen.  Nor fractures or traumatic 
abnormalities were seen.

A January 4, 1991, private medical report notes that the 
veteran gave a history of sustaining an injury to his left 
wrist while at home pounding with a hammer on December 22, 
1990.  The examiner diagnosed a contusion of the left wrist.

A January 31, 1991, private X-ray report of the lumbar spine 
with flexion and extension views was essentially negative.

A February 27, 1991, private medical report notes an original 
lumbar injury in 1987 and a repeat injury in October 1990.

A May 4, 1991, private medical report diagnosed L5-S1 
herniated disc and notes an original back injury in 1987.

A July 17, 1991, private operative report shows that the 
veteran had chronic left L5 and S1 radicular pain secondary 
to intervertebral disc herniation and lateral recess 
stenosis.  Intersegmental microlumbar decompression and 
resculpturing procedure was performed at left L5-S1, as well 
as left L5-S1 microlumbar diskectomy and lateral recess dural 
graft.

An January 22, 1992, private operative report shows that the 
veteran underwent intersegmental microlumbar decompression 
and resculpting procedure at L5-S1 with left L5-S1 
microlumbar diskectomy for recurrent left S1 radiculitis 
secondary to lateral recess stenosis and recurrent left L5-S1 
degenerated herniated disc.

An April 1, 1992, private X-ray report of the left hand and 
wrist found no fractures or dislocations.  There were mild, 
scattered degenerative changes.  Some small cysts were noted 
in the lunate.

A July 6, 1992, private MRI report of the cervical spine 
found chronic disc degenerative changes at C4-C5, C5-C6, and 
C6-C7 with mild indentations on the ventral thecal sac at 
each level due to posterior protruding osteophyte and disc.  
There was bony foraminal encroachment mainly on the left at 
C4-C5 and C5-C6 and greater on the right at C6-C7.  The MRI 
also showed a posterior bulging disc at C3-C4.

An August 10, 1992, private medical report shows that the 
veteran had a work-related injury on October 13, 1990.  While 
proceeding down some stairs, he had a sudden onset of pain 
into the lower extremities and left foot.  He had undergone 
two surgeries on his lumbar spine, one in 1991, and the 
second in January 1992.  The veteran also stated that he had 
a prior injury in 1987, at which time he slipped and injured 
his head, neck, and shoulder.  On March 28, 1992, he re-
injured his left hand and shoulder, with paresthesias and 
pain.  MRI of the cervical spine showed degenerative changes 
from C4 to C7, diminished foramina on the left at C4-C5 and 
C5-C6, and on the right at C6-C7.  The physician proposed to 
rule out left cervical radiculopathy and provided an 
impression of recurrent lumbar sacral spine disease with 
failed laminectomy.

An August 27, 1992, private medical report shows abnormal 
electrodiagnostic studies of the left upper extremity, 
predominantly on electromyography, showing evidence of a C6 
or C7 radiculopathy.  The examiner also provided an 
impression of bilateral L3-L4 radiculopathies as evidenced by 
electrodiagnostic examination and the electromyographic 
findings.

A September 21, 1992, private radiology report of the left 
hand found a small bony fragment adjacent to the distal 
radius, which the examiner felt could represent an old chip 
fracture.  Bone and joint relationships otherwise appeared 
normal.

A November 20, 1992, private medical report shows that the 
veteran had neck and back pain with a duration listed as 
"5/17/87 and 10/13/90."  The examiner conducted extensive 
review of the available medical evidence.  The examiner 
provided an impression of cervical spondylosis with 
radiculopathy at C5-C6 and C6-C7 on the left, degenerative 
disc disease L5-S1, status post two failed lumbar 
laminectomies and disc excisions, and unexplained L3-L4 
radiculopathy.

A January 22, 1993, private CT of the lumbar spine shows mild 
to moderate degenerative and productive changes at the facet 
joints at L3-L4, L4-L5, and L5-S1, and bilateral 
laminectomies at L5.  Slight irregularity of the posterior 
and posterolateral aspect of the superior endplate of S1 was 
noted consistent with prior discectomy at that level.  A mild 
broad-based bulging annulus was identified at the L5-S1 
level.  This did not cause neural impingement or 
displacement.  There was effacement of the epidural fat, 
however there were no impressions on the thecal sac.  There 
was no evidence of herniated nucleus pulposus or bulging 
annulus at L3-L4 or L4-L5.  The examiner provided impressions 
of mild bulging annulus at L5-S1 without significant neural 
impingement or displacement, laminectomy defect at L5, and 
mild to moderate degenerative and productive changes at the 
facet joints.

A January 22, 1993, private lumbar myelogram produced 
findings of bilateral laminectomy defect at L5.  The height 
alignment of the vertebral bodies was normal.  There was no 
evidence of spondylolisthesis.  Disc space narrowing was 
noted at L5-S1.  Contrast flowed freely throughout the thecal 
sac.  There was no evidence of spinal canal stenosis.  No 
abnormal extradural defects were identified.  No abnormal 
filling defects were noted in the thecal sac.  The conus 
medullaris was identified at the L1 level.  The distribution 
of nerve roots within the thecal sac appeared normal.  The 
proximal portions of the nerve root sleeves appeared normal 
without abnormal displacement or extradural defect.

An April 5, 1994, private MRI report contains a conclusion of 
multiple level of left-sided cervical mild neural foraminal 
narrowing with areas of mild annular bulging and osteophyte 
as discussed above.  There was no definite evidence of 
herniated nucleus pulposus.

A July 26, 1995, private operative report shows that the 
veteran underwent a right first rib resection due to severe 
thoracic outlet syndrome.

A July 30, 1996, private medical report shows that the 
physician had treated the veteran for thoracic outlet 
syndrome.  The veteran was first seen in June 1995.  He 
underwent right first rib resection in July 1995 resulting in 
almost total resolution of the thoracic outlet syndrome.  He 
did have numbness on the lateral thoracic cutaneous nerve 
area that existed as a result of the rib resection.  The 
examiner had reviewed the available medical records provided 
by the veteran, to include a February 1956 service medical 
report showing a fall from a ladder.  The examiner stated 
that although the etiology of thoracic outlet syndrome could 
never truly be identified, in most patients there was a 
history of trauma as a young person that led to scar 
development around the first rib, entrapping the brachial 
plexus and brachial artery causing thoracic outlet syndrome.  
The veteran had this syndrome.  "Whether the syndrome can be 
related back to this accident some 40 years ago certainly is 
unclear but in the absence of any other trauma to this area, 
which he denies this accident certainly is suspect."

A March 10, 1998, private medical report shows that the 
veteran was found to have multi-level degenerative lumbar 
disc dessication, very minor annular bulging at L1-L2 and L2-
L3 that barely effaced the ventral thecal sac without neural 
impairment, routine scar/granulation tissue within the 
epidural space at L5-S1 without recurrent disc bulge or 
protrusion, and mild L5-S1 facet arthropathy.

A March 11, 1998, report of a private electromyogram and 
nerve conduction study of both lower extremities showed mild 
to moderate chronic right L5 radiculopathy, moderate chronic 
left L5 radiculopathy, and mild to moderate chronic left S1 
radiculopathy.

A February 3, 1999, private MRI of the lumbar spine found a 
previous laminotomy at L5-S1 with no significant disc 
herniation at that level or any other and no change compared 
to a March 10, 1998, study.  A February 3, 1999, private bone 
scan of the lumbosacral spine found an essentially negative 
bone scan.  There was moderate degenerative disc disease at 
L5-S1 and mild spondylosis.

A March 30, 1999, private medical report shows that the 
veteran reported left hand pain and that he had fractured his 
left distal radius in the Navy.  The veteran reported that he 
attempted to have the left wrist treated in 1963 by VA, 
unsuccessfully.  The symptoms had increased over the years.  
The veteran had full range of motion of the shoulders, 
elbows, and forearms.  The left wrist had full mobility.  The 
right wrist was somewhat limited.  The examiner noted that 
the veteran had a complex history of all four extremity 
involvement or neurogenic and musculotenidous problems.  His 
main complaint was the left wrist.  X-rays showed non-
specific changes in the lunate and some cystic changes.  
There were neurogenic symptoms of unclear origin.  The 
examiner recommended further testing.

An April 12, 1999, private left wrist arthrogram report 
provides an impression that there was no evidence for 
abnormal contrast distribution to suggest an interosseous 
ligament tear or triangular fibrocartilage tear.  There was 
some early narrowing and sclerotic change involving the 
radiocarpal space consistent with early degenerative joint 
disease.

An April 22, 1999, private consultation and EMG report notes 
that the examiner had seen the veteran in 1998 for an 
electromyelogram and MRI of the lumbar spine.  The EMG showed 
mild to moderate right L5 radiculopathy as well as mild to 
moderate left L5 and S1 radiculopathy.  The MRI showed 
degenerative joint disease at L1-L2, L2-L3, L4-L5, and L5-S1 
without any significant disc herniation.  The veteran 
reported that he had struck his wrist against a pillar in May 
1956 while in the Navy.  Over the five to ten prior years, 
the veteran had noticed a decreased grip in the left hand.  
He had increasing tingling and paresthesias in all of his 
fingers and some mild neck pain.  

A MRI of the cervical spine showed degenerative joint disease 
with foraminal narrowing at the left C4-C5 and C5-C6 and on 
the right at C6-C7.  He had back problems relating to a fall 
in a parking lot in 1987.  He had right ulnar nerve 
transposition at the elbow in 1971.  He had right ulnar nerve 
and carpal tunnel releases in 1993.  He also had thoracic 
outlet syndrome on the right corrected by removal of a 
cervical rib.  The examiner provided an impression that the 
veteran suffered from persistent decreased left grip and 
paresthesias in the median and ulnar nerve distributions of 
the left upper extremity.  He also had a history of chronic 
low back problems with multiple radiculopathies more 
prominent on the left.  

An electromyogram and nerve conduction study of the left 
upper extremity showed moderate compressive left ulnar 
neuropathy across the elbow, mild left carpal tunnel 
syndrome, and mild compressive left ulnar neuropathy at the 
wrist.  There was no electrical evidence of radiculopathy.  
Radial nerve function was normal.

A May 13, 1999, private medical report shows that the veteran 
was right-hand dominant, but relied upon his left hand due to 
a crush injury to the right hand in 1987.  He had experienced 
an industrial claim on his right side.  The veteran stated 
that he had a fracture of the left distal radius in 1956 
while in the military.  The veteran was felt to have a small 
subchondral cyst on the lunate, likely representing 
degenerative change.  The examiner diagnosed a complex four-
extremity problem.  The examiner noted that there was an 
element of neurogenic nature in the left wrist in lesser 
degree.  Another doctor had found evidence of nerve 
entrapment, moderate at the cubital tunnel and mild at the 
carpal tunnel and Guillain's canal.

Another May 13, 1999, private medical report shows that the 
veteran underwent left anterior submuscular transposition of 
the ulnar nerve at the elbow and left open carpal tunnel 
release surgery through a separate incision to correct left 
cubital tunnel and left carpal tunnel syndrome.

A February 9, 2001, private report of the veteran's right 
shoulder indicates that three views of the right shoulder 
demonstrated no evidence of acute fracture or dislocation.  
The examiner could not rule out calcific tendenopathy.

A February 26, 2001, private medical report shows that the 
veteran complained of a right shoulder problem dating to 1956 
in the Navy when a crate fell on his neck and right shoulder.  
The veteran stated that the condition improved over time and 
that X-rays were negative later.  Matters seemed manageable 
until 1996 when he had his right rib removed for thoracic 
outlet syndrome.  The examiner provided an impression of 
right should subacromial problem.  He had a chronic shoulder 
problem with history of prior injuries.  The examiner 
suspected elements of rotator cuff dysfunction.  Right 
shoulder X-rays the veteran brought with him were interpreted 
as showing some subacromial calcification.

A March 28, 2001, private MRI report of the right shoulder 
provides an impression of minor distal supraspinatus 
tendinopathy with no evidence of a full thickness/retracted 
tear and type II downward sloping acromion, at risk for mild 
impingement.

An April 2, 2001, private medical report shows an impression 
of smoldering subacromial irritability that might be related 
to impingement syndrome as well as elements of calcific 
tendonitis.

A September 5, 2002, VA examination found that the veteran 
claimed neck, mid back, and low back pain as a result of a 
fall in December 1956 while in service.  The examiner noted 
work-related injuries in 1987 and 1990 to the lumbar spine.  
The examiner conducted an extensive review of the veteran's 
claims folder and medical history.  

The examiner provided diagnoses of cervical spine 
osteoarthritis of a moderate degree involving the C4-C5, C5-
C6, and C6-C7 interspaces without neurologic or mechanical 
deficit; status post thoracic outlet syndrome surgery, 
resolved without neurologic or mechanical deficit; normal 
thoracic spine with complaints of pain with spine rotation 
but no neurologic or mechanical deficit; lumbar spine pain 
with left-sided sciatica and complaints of pain in both legs, 
status post two lumber surgeries with persistent painful 
limited spine motion; status post left wrist fracture without 
neurologic or mechanical deficit; status post bilateral ulnar 
nerve transpositions at the elbow and bilateral carpal tunnel 
and ulnar nerve releases at the wrists with complaints of 
occasional left-sided ulnar nerve numbness but no hard 
neurologic or mechanical deficit; right shoulder complaints 
of pain due to subacromial bursitis and rotator cuff syndrome 
without neurologic or mechanical deficit.

The examiner stated that the veteran's left wrist fracture 
occurred during the course of his military service, but that 
he had no long lasting problems associated with it.  The 
examiner felt that the veteran most likely had a fracture of 
the distal radius during the course of his military service, 
which responded to a short period of immobilization and 
physical therapy.  The median and ulnar nerves entrapment 
syndromes, which did not become evident for decades after his 
discharge from the military involved both of his upper 
extremities and were most likely due to causes other than his 
left wrist fracture.  His left wrist fracture did not involve 
any residual malalignment of the bones about the let wrist 
and would not be expected to have caused any compression 
syndrome of the median or ulnar nerves in the left wrist.  
"Most certainly" his symptoms in the right upper extremity 
and left elbow were due to causes other than his left wrist 
fracture that occurred in 1956.  The examiner added that 
"most certainly" his neck, back, and thoracic outlet 
syndrome could not be related to a simple chip fracture of 
the wrist that occurred decades previous to the pain onset.

The examiner continued that the veteran's neck and back 
symptoms were most likely due to work-related incidents.  His 
disabling lumbar spine condition was unrelated to the 
accident that he described in 1956 when he fell.  The 
examiner felt that the multi-decade period of no treatment to 
back problems until his work-related back injury indicated 
that his thoracic spine and lumbar spine symptoms were due to 
the work-related injuries and would be as they were even 
absent his military service.

The examiner stated that the veteran's thoracic outlet 
syndrome could not be related to his service accident.  The 
time between the two incidents represented many decades and 
most certainly the first rib, although present at the time of 
the fall, did not become symptomatic until many decades 
later.  The examiner felt that the thoracic outlet syndrome 
could not possibly be related to his 1956 military accident.

The examiner also stated that the veteran's right shoulder 
condition with subacromial calcification took many years to 
form and was unrelated to his military service.  His right 
shoulder condition was felt to be due to his advancing age.

A September 5, 2002, private radiology report shows that a 
study of the right shoulder provided an impression of slight 
calcification within the subacromial space and mild 
osteoarthritis of the acromioclavicular joint of the right 
shoulder.  A study of the left wrist provided an impression 
of possible ancient chip fracture of the left radius.  A 
study of the left hand provided an impression of a normal 
left hand.  A study of the lumbar spine provided an 
impression of a lumbar spine with moderate narrowing and 
arthritic changes at the L5-S1 level status post surgery to 
the L5-S1 interspace.  A study of the thoracic spine revealed 
a normal thoracic spine.  A study of the cervical spine 
revealed moderate osteoarthritis at the C4-C5, C5-C6, and C6-
C7 interspaces of the cervical spine.

B.  A right shoulder injury.

The veteran is currently diagnosed with right shoulder 
complaints of pain due to subacromial bursitis and rotator 
cuff syndrome with subacromial calcification and without 
neurologic or mechanical deficit.  However, the evidence of 
record does not demonstrate that condition was incurred in or 
aggravated by his service or is proximately due to or the 
result of any disease or injury incurred in or aggravated by 
service, to include his fall in service in 1956.

The most recent examination in September 2002 found that the 
veteran's right shoulder condition was the result of 
advancing age.  There is no contrary medical opinion.

Therefore, the Board finds that a right shoulder injury was 
not incurred in or aggravated by service and is not 
proximately due to or the result of any disease or injury 
incurred in or aggravated by service.  The preponderance of 
the evidence is against the veteran's claim and service 
connection for a right shoulder injury is denied.  
38 U.S.C.A. §§ 1110, 1153, 5103A; 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.306, 3.310.

C.  A cervical spine disorder.

The veteran is currently diagnosed with cervical spine 
osteoarthritis of a moderate degree involving the C4-C5, C5-
C6, and C6-C7 interspaces without neurologic or mechanical 
deficit.  However, the evidence of record does not 
demonstrate that condition was incurred in or aggravated by 
his service or is proximately due to or the result of any 
disease or injury incurred in or aggravated by service, to 
include his fall in service in 1956.  Furthermore, the 
evidence does not show that arthritis manifested to a 
compensable degree within one year following the veteran's 
separation from service.

The most recent examination in September 2002 found that the 
cervical spine disorder was most likely the result of his 
work-related injuries in 1987 and 1990 and not the result of 
his inservice fall.  That examination constitutes the only 
competent opinion on this question.

Accordingly, the Board finds that the preponderance of the 
evidence is against a finding that a cervical spine disorder 
was incurred in or aggravated by service and is not 
proximately due to or the result of any disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1153, 5103A; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 
3.309, 3.310.

D.  Thoracic outlet syndrome.

The veteran underwent surgical correction of the thoracic 
outlet syndrome.  However, the evidence of record does not 
demonstrate that condition was incurred in or aggravated by 
his service or is proximately due to or the result of any 
disease or injury incurred in or aggravated by service, to 
include his fall in service in 1956.

A private physician stated in July 1996 that "in the absence 
of any other trauma to this area...this accident is suspect."  
However, the physician who conducted the most recent VA 
examination in September 2002 found that the veteran's 
thoracic outlet syndrome could not possibly be related to his 
service accident in 1956.  That examination included an 
exhaustive review of the veteran's medical history and is 
more definitive than the July 1996 opinion.  Therefore, the 
Board finds that the September 2002 examination report is 
more probative than the July 1996 opinion.

Accordingly, the Board finds that thoracic outlet syndrome 
was not incurred in or aggravated by service and is not 
proximately due to or the result of any disease or injury 
incurred in or aggravated by service.  The preponderance of 
the evidence is against the veteran's claim and service 
connection for thoracic outlet syndrome is denied.  
38 U.S.C.A. §§ 1110, 1153, 5103A; 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.306, 3.310.

E.  A lumbosacral spine disorder.

The veteran is currently diagnosed with lumbar spine pain 
with left-sided sciatica and complaints of pain in both legs, 
status post two lumber surgeries with persistent painful 
limited spine motion.  However, the evidence of record does 
not demonstrate that condition was incurred in or aggravated 
by his service or is proximately due to or the result of any 
disease or injury incurred in or aggravated by service, to 
include his fall in service in 1956.

The most recent examination in September 2002 found that the 
lumbosacral spine disorder was most likely due to work-
related incidents in 1987 and 1990.  The examiner concluded 
that the current lumbosacral spine condition was unrelated to 
the accident in 1956 in service.  That examination included 
an exhaustive review of the veteran's medical history.  
Again, there is no medical opinion to the contrary.

Accordingly, the Board finds that a lumbosacral spine 
disorder was not incurred in or aggravated by service and is 
not proximately due to or the result of any disease or injury 
incurred in or aggravated by service.  The preponderance of 
the evidence is against the veteran's claim and service 
connection for a lumbosacral spine disorder is denied.  
38 U.S.C.A. §§ 1110, 1153, 5103A; 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.306, 3.310.

F.  A left hand and wrist injury.

The most recent examination in September 2002 found that the 
veteran most likely had a left wrist fracture during the 
course of his military service.  The accompanying 
radiographic report provided an impression of a possible 
ancient chip fracture of the left radius.  In addition, a 
September 1992 private radiology report found a small bony 
fragment adjacent to the distal left radius, which the 
examiner felt could represent an old chip fracture.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence that does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  38 C.F.R. § 3.102.

The Board finds that there is an approximate balance of 
positive and negative evidence regarding whether the veteran 
incurred a fracture of the left wrist in service.  Therefore, 
resolving the doubt in favor of the claimant, the Board finds 
that a left wrist fracture was incurred in active service.  
Accordingly, service connection for a left wrist fracture is 
granted.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103A; 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.306, 3.310.


ORDER

New and material evidence has been submitted to reopen claims 
of entitlement to service connection for a right shoulder 
injury and for a cervical spine disorder and those claims are 
reopened.

Entitlement to service connection for a right shoulder injury 
is denied.

Entitlement to service connection for a cervical spine 
disorder is denied.

Entitlement to service connection for thoracic outlet 
syndrome is denied.

Entitlement to service connection for a lumbosacral spine 
disorder is denied.

Entitlement to service connection for a left wrist fracture 
is granted.




	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

